Filed 7/28/16 P. v. Perez CA2/6
                 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                    2d Crim. No. B269252
                                                                            (Super. Ct. No. 2007010204)
     Plaintiff and Respondent,                                                   (Ventura County)

v.

JUAN PEREZ,

     Defendant and Appellant.


                   Juan Perez appeals an order denying a motion to expunge his felony
conviction for carrying a concealed firearm and his misdemeanor conviction for
exhibiting a firearm. (Former Pen. Code, § 12025, subd. (a)(2); § 417, subd. (a)(2).)1
We reverse and remand the matter to permit the trial court to reconsider the motion to
reduce Perez's felony conviction to a misdemeanor pursuant to section 17, subdivision
(b), and order the court to grant relief pursuant to section 1203.4.
                               FACTUAL AND PROCEDURAL HISTORY
                   On October 11, 2007, Perez pleaded guilty to carrying a concealed
firearm, and misdemeanor exhibiting a firearm. (§§ 12025, subd. (a)(2), 417, subd.
(a)(2).) He also admitted that he committed the crimes to benefit a criminal street
gang. (§§ 186.22, subds. (b)(1)(B) & (d).) The criminal charges arose from Perez's

1
    All further statutory references are to the Penal Code.
acts of drawing and brandishing a firearm at an Oxnard gathering on March 17, 2007.
The trial court suspended imposition of sentence and granted Perez 36 months of
formal probation, with terms and conditions that included payment of fines and fees
and service of 210 days of confinement in county jail.
              In 2008 and again in 2010, Perez violated the terms of his probation. In
each instance, the trial court revoked and then reinstated probation and imposed
additional days of confinement. In mid-2011, the Ventura County Probation Agency
filed a motion requesting that the trial court terminate Perez's probation term one
month early. (§ 1203.3, subd. (a) ["The court may at any time when the ends of justice
will be subserved thereby, and when the good conduct and reform of the person so
held on probation shall warrant it, terminate the period of probation, and discharge the
person so held"].) The agency stated that Perez reported to his probation officer as
directed, paid his financial obligations, and served his periods of confinement. The
prosecutor did not oppose the motion. On July 13, 2011, the court granted the request
and discharged Perez from probation as an early termination.
              On October 7, 2015, Perez filed a motion to reduce his felony conviction
to a misdemeanor pursuant to section 17, subdivision (b), and to dismiss the
accusatory pleading pursuant to section 1203.4. The probation officer filed a report
recommending that Perez's guilty plea be withdrawn, a plea of not guilty be entered,
and the accusatory pleading be dismissed. On October 28, 2015, the trial court denied
the motion. The trial judge stated: "[T]his was a serious offense and [Perez's]
performance while on probation was not good. He didn't earn it at the time, and I
don’t think there is a compelling reason to grant that relief now."
              Perez appeals and contends that section 1203.4 compels the trial court to
grant relief. The Attorney General concedes.




                                            2
                                      DISCUSSION
              Section 1203.4 provides a release from the penalties and disabilities of a
conviction under enumerated circumstances. (People v. Seymour (2015) 239
Cal. App. 4th 1418, 1429.) Strictly speaking, section 1203.4 does not “expunge” a
conviction or render it a nullity; dismissed charges may be treated as convictions for
some purposes, such as a prior conviction or as impeachment. (Ibid.)
              There are three circumstances in which a defendant may apply for relief
pursuant to section 1203.4, subdivision (a): if, 1) he has fulfilled the conditions of his
probation for the entire term of probation; 2) he has been discharged before the
termination of the period of probation; or, 3) in any case in which the court, in its
discretion and in the interests of justice, determines he should be granted relief.
(People v. Guillen (2013) 218 Cal. App. 4th 975, 991; People v. Holman (2013) 214
Cal. App. 4th 1438, 1459.) A defendant is entitled to dismissal of the charges against
him as a matter of right regarding either of the first two circumstances. (Ibid.) Once
probation is terminated early, a later judge who is requested to grant section 1203.4
relief is without discretion to deny relief. (Guillen, at p. 991; Holman, at p. 1460.)
              Our review of the trial court's order involves an interpretation of section
1203.4, subdivision (a). As such, it presents an issue of law for our independent
review. (People v. Seymour, supra, 239 Cal. App. 4th 1418, 1428.)
              Here Perez falls within the second circumstance requiring section 1203.4
relief. The trial court discharged him from probation prior to his termination date due
to his successful compliance with probation terms and conditions. Moreover, Perez
does not have any disqualifying convictions pursuant to section 1203.4, subdivision
(b). Thus, the court was required to grant relief. (People v. Guillen, supra, 218
Cal. App. 4th 975, 1001.) As Perez points out, one trial judge may not, in effect,
reverse the order of another trial judge.



                                             3
              We reverse and remand for reconsideration of the motion to reduce the
felony conviction to a misdemeanor pursuant to section 17, subdivision (b). Also, we
order the trial court to grant relief pursuant to section 1203.4.
              NOT TO BE PUBLISHED.




                                            GILBERT, P. J.

We concur:



              YEGAN, J.



              TANGEMAN, J.




                                             4
                               David M. Hirsch, Judge

                          Superior Court County of Ventura

                        ______________________________


             Stephen P. Lipson, Public Defender, Michael C. McMahon, Chief
Deputy, for Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Susan
Sullivan Pithey, Supervising Deputy Attorney General, Mary Sanchez, Deputy
Attorney General, for Plaintiff and Respondent.




                                          5